PTO-23Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9 and 21 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s correspondence filed on December 07, 2021, through examination of the claims with application and search, 
In Claim 1: A security engine with an authority to access the security memory, the security engine to obtain the authentication key from the security memory in response to the control signal from the controller, and to block an access of the controller to the security memory, wherein: the security engine is to calculate a message 
In claim 5: A security engine with an authority to access the security memory, the security engine to obtain the authentication key from the security memory in response to the control signal from the controller, and to block an access of the controller to the security memory, wherein: the security engine is to calculate a message authentication code based on the message and the authentication key, and to compare the calculated message authentication code with a message authentication code sent from the external device, and the controller is to determine whether the message is authenticated, based on a comparison result output by the security engine based on the comparing of the calculated message authentication code with the message authentication code sent from the external device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494